It being conceded at the trial that the defendant knew of the vote of 1864 when elected to the office of selectman, we think the evidence offered by the defendant was properly rejected. When he accepted a reelection in 1875, the town had a right to presume he would serve them upon the same terms as in 1874, and that they were assuming no legal obligation to pay him any larger price. N.H. Iron Factory Company v. Richardson, 5 N.H. 294. The vote of the town was an offer to pay $1.50 per day as compensation, and the acceptance of the office with knowledge of the vote was an acceptance of that offer; and the offer and acceptance constituted a valid contract, binding upon the parties. Having accepted the office with knowledge of the compensation which the town had voted to pay, the defendant is presumed *Page 280 
to have contracted with the town to perform all the duties of the office upon the terms proposed. He claims to receive more for what he considers extra services. But we do not see anything in the nature of the services that calls for any distinction. We think his acceptance covered all the duties of the office.
Selectmen are the financial agents of the town for most purposes, when no others are specially chosen. Gen. St., c. 37, s. 4. But the statute has not conferred upon them the power to determine the value of their own services. Where there is no contract, they can recover only what their services are reasonably worth. But the defendant had no occasion to show what his services were worth, because he agreed to serve for the price fixed by the town.
Judgment on the verdict.
ALLEN, J., did not sit.